                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOSEPH AGOSTINO,

       Plaintiff,

v.                                                               Case No: 8:18-cv-1202-T-36TGW

ALLY FINANCIAL INC.,

      Defendant.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Defendant's Motion to Compel Arbitration and

Dismiss Action (Doc. 12), Plaintiff’s response in opposition (Doc. 13), Defendant’s reply (Doc.

19) and Plaintiff’s surreply (Doc. 23). In the motion, Defendant contends that the arbitration

provision within the car purchase agreement between Plaintiff and its assignor requires that

Plaintiff submit his statutory claims to arbitration. The Court, having considered the motion and

being fully advised in the premises, will deny, without prejudice, Defendant's Motion to Compel

Arbitration and Dismiss Action.

         I.    BACKGROUND

       Plaintiff, Joseph Agostino, filed his Complaint alleging that Defendant Ally Financial, Inc.

(“Ally”) engaged in debt collection activity in violation of the Florida Consumer Collection

Practices Act, Fla. Stat. § 559, et seq. (“FCCPA”) and the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq. (“TCPA”). Doc. 1. Agostino alleges the following. Ally made several

unauthorized phone calls to his cellular telephone number using “an automatic telephone dialing

system, a predictive telephone dialing system, and /or an artificial or pre-recorded voice.” Id. at ¶

10. Ally made these calls to collect a financial obligation from Plaintiff which consists of an
alleged debt “for a consumer loan obtained primarily for personal, family, or household purposes.”

Id. at ¶ 12. Plaintiff asked Ally to stop placing calls to his cellular telephone, but Ally continued

to do so. Id. at ¶¶ 16, 17.

        Ally filed this Motion asserting that the alleged debt to which the Complaint refers is a

Retail Installment Sale Contract (“RISC”) between Agostino 1 and Bill Currie Ford, Inc. (the

“Seller”) to purchase a 2012 Nissan Titan on October 29, 2016. Doc. 12-1 at 1. Ally contends that

shortly after Agostino and the Seller entered into the RISC, the Seller assigned all of its rights and

interests to Ally. See Doc. 12 at 4 (citing Doc. 12-1 at 1). The RISC contains the following relevant

language:

                RETAIL INSTALLMENT SALE CONTRACT
                –SIMPLE FINANCE CHARGE
                (WITH ARBITRATION PROVISION)
                ...

                Agreement to Arbitrate: By signing below, you agree that, pursuant
                to the Arbitration Provision on the reverse side of this contract, you
                or we may elect to resolve any dispute by neutral binding arbitration
                and not by a court action. See the Arbitration Provision for
                additional information concerning the agreement to arbitrate.

                ...

                Seller assigns its interest in this contract to Ally Financial
                (Assignee) under the terms of Seller’s agreement(s) with Assignee.
                [“Assigned without Recourse” option marked].

                ...

                You agree that we may try to contact you in writing, by e-mail, or
                using prerecorded/artificial voice messages, text messages, and
                automatic dialing systems, as the law allows. You also agree that we
                may try to contact you in these and other ways at any address or
                telephone number you provide us, even if the telephone number is a
                cell phone number or the contact results in a charge to you.


1
 Jacqueline Agostino is also a party to the RISC but is not a party in this lawsuit. See Doc. 1,
Doc. 12 at 4, n 1.
                                                  2
               ...

               ARBITRATION PROVISION

               ...

               EITHER YOU OR WE MAY CHOOSE TO HAVE ANY
               DISPUTE BETWEEN US DECIDED BY ARBITRATION AND
               NOT IN COURT OR BY JURY TRIAL.

               ...

               Any claim or dispute, whether in contract, tort, statute or otherwise
               (including the interpretation and scope of this Arbitration Provision,
               and the arbitrability of the claim or dispute), between you and us or
               our employees, agents, successors or assigns, which arises out of or
               relates to your credit application, purchase or condition of this
               vehicle, this contract or any resulting transaction or relationship
               (including any such relationship with third parties who do not sign
               this contract) shall, at your or our election, be resolved by neutral,
               binding arbitration and not by a court action.

Doc. 12-1 at 1-2.

       On June 11, 2018, Ally filed its Answer and Affirmative Defenses in which it asserted that

“Plaintiff’s claims are subject to an Arbitration Agreement requiring mandatory and binding

arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq.” Doc. 10 at 6 ¶ 2. The

next day Ally’s counsel contacted Plaintiff’s counsel to request dismissal based on the Arbitration

Agreement; Plaintiff’s counsel refused. Doc. 12 at 5.

        II.    LEGAL STANDARD

       The Federal Arbitration Act [FAA], 9 U.S.C. § 1, et seq., codifies a “liberal federal policy

favoring arbitration,” and requires the courts to rigorously enforce agreements to arbitrate.

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1985). That policy rules

out any “judicial suspicion of the desirability of arbitration and of the competence of arbitral

tribunals,” id. at 627; and establishes that the courts should resolve doubts concerning the scope

of arbitrable issues in favor of arbitration, whether the problem at hand is the construction of the

                                                 3
contract language itself or an allegation of waiver, delay or a like defense to arbitrability. Moses

H. Cone Mem'l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25 (1983).

        Questions of arbitrability must be addressed “with a healthy regard for the federal policy

favoring arbitration.” Id. at 24. Notwithstanding this strong federal policy, however, arbitration is

a matter of contract and a party cannot be required to submit to arbitrate any dispute to which he

has not agreed to submit. Granite Rock Co. v. Int'l Broth. of Teamsters, 561 U.S. 287, 297 (2010);

Lawson v. Life of the South Ins. Co., 648 F.3d 1166, 1170 (11th Cir. 2011). The FAA requires a

court to stay its proceedings pending arbitration provided “the applicant for the stay is not in default

in proceeding with the arbitration.” 9 U.S.C. § 3.

        Within this district, “[m]otions to compel arbitration are treated generally as motions to

dismiss for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1).” Owings v. T-Mobile USA, Inc., 978 F. Supp. 2d 1215, 1222 (M.D. Fla. 2013). Rule

12(b)(1) motions come in two forms: factual attacks and facial attacks. Id. Courts deem a motion

to compel arbitration as a factual attack because it asserts that a provision in an extrinsic

document— an arbitration clause contained within the body of a contract—deprives the court of

its power to adjudicate the claims. Id.

        On a factual attack, the trial court may “weigh the evidence and satisfy itself as to the

existence of its power to hear the case. In short, no presumptive truthfulness attaches to plaintiff's

allegations, and the existence of disputed material facts will not preclude the trial court from

evaluating for itself the merits of jurisdictional claims.” Lawrence v. Dunbar, 919 F.2d 1525, 1529

(11th Cir. 1990) (quoting Williamson v. Tucker, 645 F.2d 404, 412 (5th Cir.), cert. denied, 454

U.S. 897 (1981)). District courts within the Eleventh Circuit have long applied the summary

judgment standard when ruling on a Rule 12(b)(1) motion to dismiss that asserts a factual attack



                                                   4
on subject matter jurisdiction, when the merits of the case are intertwined with the jurisdictional

question. See id. at 1530.

       The party seeking to avoid arbitration must deny the existence of a valid agreement to

arbitrate, identifying some evidence in the record to substantiate that denial. Magnolia Capital

Advisors, Inc. v. Bear Sterns & Co., 272 Fed. Appx. 782, 785 (11th Cir. 2008). The evidence in

the record must be sufficient to render colorable that party's denial of the existence of a valid

agreement. Id. (quoting Wheat, First Sec., Inc. v. Green, 993 F.2d 814, 819 (11th Cir. 1993)). The

district court must resolve all doubt and inferences in the favor of the party denying the existence

of a valid agreement. Id. at 785-86.

       The Court must first determine whether “the making of the agreement for arbitration or the

failure to comply therewith is ... in issue.” 9 U.S.C. § 4. If, under a “summary judgment-like

standard,” the district court concludes that there “is no genuine dispute as to any material fact

concerning the formation of such an agreement,” it “may conclude as a matter of law that [the]

parties did or did not enter into an arbitration agreement.” Burch v. P.J. Cheese, Inc., 861 F.3d

1338, 1346 (11th Cir. 2017) (quoting Bazemore, 827 F.3d at 1333) (citation and quotation marks

omitted). When a genuine dispute exists, “the court shall proceed summarily to the trial thereof.”

9 U.S.C. § 4. Similar to a traditional summary judgment motion, the Court’s examination of

substantive law determines which facts are material. Burch, 861 F.3d at 1346 (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The “threshold question of whether an arbitration

agreement exists at all is ‘simply a matter of contract.’ ” Id. (quoting Bazemore, 827 F.3d at 1329).

       III.    DISCUSSION

       Defendant argues that the unambiguous terms of the Arbitration Agreement in the RISC

compel Agostino to arbitrate his claims against Ally because they arise out of, or are related to,



                                                 5
the RISC. Ally requests an order compelling arbitration and dismissing this action. It asserts that

it is the Seller’s assignee and therefore able to compel arbitration under the RISC. Ally does not

include an affidavit or declaration in support of its Motion, nor does it file a copy of the agreement

referenced in the assignment. Surprisingly, in spite of the fact that Agostino raised this issue in its

response, Ally did not attach either document to its reply.

       Agostino argues that Ally relies solely on an “unauthenticated document, inadmissible

hearsay, and the unsubstantiated representations of its counsel” to establish entitlement to an order

compelling arbitration. Doc. 13 at 1. He argues the following: 1) Ally has not met the summary

judgment standard for establishing that a valid agreement to arbitrate exists; 2) if it does exist, Ally

is not an assignee entitled to enforce it; and 3) his claims do not arise from the RISC, thus, his

TCPA and FCCPA claims are not subject to arbitration. Id. at 7-10. Significantly, Agostino does

not deny that he signed the contract attached to the Motion. But because Ally did not attach the

“Seller’s agreement” referenced in the RISC, he argues, it cannot now assert that it is an assignee

who is able to compel arbitration of these claims.

       In this case, Ally must submit admissible evidence to support its Motion. And because

Plaintiff contests whether an agreement to arbitrate exists, the Court will analyze the merits of the

Motion under a “summary judgment-like” standard. Burch, 861 F. 3d at 1346.

       The Court must “view the evidence presented through the prism of the substantive

evidentiary burden” to determine whether the non-moving party presented sufficient evidence on

which a jury could reasonably find for the nonmoving party. Anderson, 477 U.S. at 255. And the

Court must view all evidence and inferences drawn from the underlying facts in the light most

favorable to Agostino as the non-moving party. See Graham v. State Farm Mut. Ins. Co., 193 F.3d

1274, 1282 (11th Cir. 1999). However, a dispute is not “ ‘genuine’ if it is unsupported by the



                                                   6
evidence or is created by evidence that is ‘merely colorable’ or ‘not significantly probative.’ ”

Baloco v. Drummond Co., 767 F.3d 1229, 1246 (11th Cir. 2014) (quoting Anderson, 477 U.S. at

249–50 (1986)). “A mere scintilla of evidence in support of the nonmoving party's position is

insufficient to defeat a motion for summary judgment; there must be evidence from which a jury

could reasonably find for the non-moving party.” Id. But “a litigant’s self-serving statements based

on personal knowledge or observation can defeat summary judgment.” United States v. Stein, 881

F.3d 853, 857 (11th Cir. 2018) (citing Feliciano v. City of Miami Beach, 707 F.3d 1244, 1253

(2013)).

       Ally has not met its burden to provide competent evidence upon which this Court can rely

to find that either an agreement to arbitrate exists, or that Ally is an assignee entitled to enforce

the arbitration agreement. 2 The Court is unpersuaded by Ally’s arguments regarding self-

authenticating documents. See Doc. 19 at 3-4. The RISC is not in an admissible form because no

person authenticates it or establishes it as Ally’s business record or otherwise meets an exception

to the hearsay rule. Further, and more importantly, the assignment is based on a separate document

(the “Seller’s agreement with Assignee”) which is not in the record in any form. Interestingly,

although Ally does not provide an affidavit or declaration to authenticate the RISC or establish it

as a business record, Agostino does not file any admissible evidence contesting it either.



2
  The Court notes that Plaintiff’s analysis regarding the arbitrability of consumer collection cases
is overbroad. Plaintiff’s TCPA and FCCPA claims may be arbitrable; there is no blanket
prohibition against arbitrating these claims. Several courts have compelled TCPA claims to
arbitration. See, e.g., Shea v. BBVA Compass Bancshares, Inc., 1:12-CV-23324-KMM, 2013 WL
869526, at *1 (S.D. Fla. Mar. 7, 2013). The issue is whether these claims are within the scope of
the particular arbitration agreement. See Gamble v. New England Auto Fin., Inc., 735 Fed. Appx.
664, 667 (11th Cir. 2018) (examining the terms of the contract at issue to determine whether its
scope included TCPA claims where plaintiff alleged she paid off her auto loan and received text
messages soliciting a new loan agreement).



                                                 7
       Nonetheless, because federal law strongly favors arbitration, the Court will deny the

Motion, without prejudice, and permit Ally to file a renewed motion to compel arbitration with the

appropriate evidence, if it exists. Accord Wood v. Portfolio Recovery Associates, LLC, 8:14-CV-

3044-MSS-AEP, 2015 WL 12868067, at *1 (M.D. Fla. Apr. 1, 2015). 3 Accordingly, the Court will

deny this Motion, without prejudice.

       Accordingly, it is ORDERED:

       1.      Defendant's Motion to Compel Arbitration and Dismiss Action (Doc. 12) is

DENIED without prejudice.

       2.      To the extent Defendant decides to file a renewed motion to compel arbitration, it

shall do so on or before December 7, 2018.

       3.      This case is stayed until such time as the Court rules on the renewed motion to

compel arbitration. If a renewed motion to compel arbitration is not filed, the stay of these

proceedings will be lifted on or about December 10, 2018.

       DONE AND ORDERED in Tampa, Florida on November 16, 2018.




Copies to:
Counsel of Record and Unrepresented Parties, if any


3
 In Wood, the Defendant presented no evidence of either the purchase or the assignment of the
accounts at issue which purportedly authorized it to enforce an arbitration agreement. 2015 WL
12868067 at *1. The Court denied the original motion to compel arbitration and permitted the
defendant to submit an affidavit from its predecessor-in-interest confirming that the plaintiff's
account was sold to the defendant. Id. The defendant also submitted the Bill of Sale which
assigned “all rights, titles, and interest of Seller in and to those certain receivable, judgments or
evidences of debt...” associated with the purchase of the credit card accounts. Id. Once the court
had the proper evidence in the record, it analyzed the motion, granted it, and stayed the case
pending arbitration. Id.
                                                  8
